                 Case 19-15594        Doc 39    Filed 07/09/19     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Greenbelt Division

 IN RE:
 Lauren Michele Francis-Jackson
        Debtor
                                                                    Case No. 19-15594-LSS

 Nations Direct Mortgage
        Movant

 vs.                                                                Chapter 7

 Lauren Michele Francis-Jackson
        Debtor

 and

 Janet M. Nesse
        Chapter 7 Trustee


   MOTION FOR RELIEF FROM AUTOMATIC STAY ON REAL PROPERTY
LOCATED AT 4439 BECKENHAM PLACE, UPPER MARLBORO, MARYLAND 20772

       COMES NOW, Nations Direct Mortgage (hereinafter “Movant”), its assigns and/or its

successors in interest, by and through counsel, moves for relief from the automatic stay of 11

U.S.C. § 362(a) pursuant to Fed. R. Bankr. P. Rules 4001, 9014, and Maryland Local Bankr.

Rule 4001, and respectfully represents as follows:

       1.      Jurisdiction is based on 28 U.S.C. §§ 157 and 1334 of the United States

Bankruptcy Code. The relief requested may be granted in accordance with the provisions of 11

U.S.C. §§ 105(a) and 362(d) and pursuant to Fed. Bank. Proc. Rules 9013 and 4001.

       2.      On or about April 25, 2019, Lauren Michele Francis-Jackson (hereinafter

“Debtor”) filed a voluntary petition in this Court under Chapter 13. This case subsequently

converted to a Chapter 7 matter.




                                                1
                  Case 19-15594       Doc 39     Filed 07/09/19     Page 2 of 4



       3.      Janet M. Nesse is the duly appointed Chapter 7 Trustee of the Debtor's

bankruptcy estate.

       4.      At the time of initiation of the bankruptcy proceedings, the Debtor owned a parcel

of real estate located in Prince George's County, Maryland, and improved by a residence known

as 4439 Beckenham Place, Upper Marlboro, Maryland 20772 (hereinafter the “Property”).

       5.      Movant is a secured creditor of the Debtor whose interest is evidenced by a

promissory note (“Note”) dated January 19, 2016, in the original principal amount of

$240,562.00 with interest at the original note rate of 4.250%. A copy of the promissory note is

attached.

       6.      Said Note is secured by a certain Deed of Trust also dated January 19, 2016 and

recorded in Liber 37851, Folio 00189 among the land records of Prince George's County,

Maryland, related to the Property. A copy of the deed of trust is attached.

       7.      Movant now seeks relief from the automatic stay against Debtor pursuant to 11

U.S.C. § 362(d)(1) for Debtor's failure to maintain adequate protection payments to Movant as

required by the aforementioned promissory note and deed of trust.

       8.      The Debtor is in default under the Deed of Trust and Note and is contractually

due for: July 1, 2018 thorough November 1, 2018 payments of $1,887.60 each for a subtotal of

$9,438.00; December 1, 2018 through April 1, 2019 payments of $1737.37 each for a subtotal of

$8,686.85; May 1, 2019 through July 1, 2019 payments of $1755.39 for a subtotal of $5,266.17.

Payment arrears alone at this point total $23,391.02. Movant has incurred legal fees of $750.00

and filing cost of $181.00 associated with the present motion.

       9.      A detailed statement of debt required by Maryland Local Bankr. Rule 4001-1(b),

is itemized as follows:




                                                2
                   Case 19-15594       Doc 39     Filed 07/09/19     Page 3 of 4



         Unpaid Principal Balance                               $230,822.46
         Accrued Interest                                        $10,508.79
         Escrow Balance                                           $3,842.37
         Total - Fees                                                $50.00
         Late Charges                                               $142.02
         Pro Rata MIP/MPI                                           $157.17
         Recoverable Balance                                      $5,358.08
                                                       Total:   $250,880.89

         This statement of debt is not equivalent to a verified payoff statement. If you wish to

receive a verified payoff statement you must request one directly from the lender.

         10.    Movant lacks adequate protection of its interest in the Property and Movant

continues to be irreparably injured by the stay of 11 U.S.C. § 362(a).

         11.    Cause exists for terminating the automatic stay imposed by 11 U.S.C. § 362(a) to

enable Movant to avail itself of its rights and remedies under its promissory note, security

instrument, and state law, including but not limited to the commencement of foreclosure

proceedings against the Property.

         WHEREFORE, the Movant, its assigns and/or successors-in-interest prays that this
Court:

         1.      Enter an order terminating the automatic stay imposed by 11 U.S.C. § 362(a) of
the United States Bankruptcy Code to enable Movant, its successors and/or assigns, to avail itself
of its rights and remedies under the promissory note, deed of trust, and state law, including but
not limited to the initiation of foreclosure proceedings against the property located at 4439
Beckenham Place, Upper Marlboro, Maryland 20772 and to allow successful purchaser to obtain
possession of same; and,

         2.     Grant such other and further relief as may be just and necessary.

                                               Respectfully submitted,

Date:     July 9, 2019                           /s/ Gene Jung, Esq.
                                               Gene Jung, Esq., MD Fed. Bar No. 14950
                                               Brock & Scott, PLLC
                                               7564 Standish Place, Suite 115
                                               Rockville, Maryland 20855
                                               (410) 306-7821
                                               gene.jung@brockandscott.com
                                               Counsel for Movant


                                                  3
                 Case 19-15594       Doc 39   Filed 07/09/19       Page 4 of 4



                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of July, 2019, the following persons were
served a copy of the Motion for Relief from Automatic Stay, in the manner described below:

Via CM/ECF Electronic Notice:

 Richard L. Gilman, Esq.                       Janet M. Nesse
 8401 Corporate Drive                          6411 Ivy Lane
 Suite 450                                     Suite 200
 Landover, MD 20785                            Greenbelt, MD 20770
 Counsel for Debtor                            Chapter 7 Trustee


Via First Class Mail, Postage Prepaid:

 Lauren Michele Francis-Jackson
 4439 Beckenham Place
 Upper Marlboro, MD 20772
 Debtor



                                                   /s/ Gene Jung
                                                   Gene Jung




                                              4
